Filed 05/21/21                                                         Case 21-21751                                                                            Doc 13

     Information to identify the case:
     Debtor
                        Bionica Inc.                                                                EIN 51−0472123
                        Name


     United States Bankruptcy Court Eastern District of California
                                                                                                    Date case filed for chapter 11: 5/11/21
     Case number: 21−21751 − E − 11


                                                                                                                                                            10/20
     Official Form 309F2 (For Corporations or Partnerships under Subchapter V)

      Notice of Chapter 11 Bankruptcy Case
     For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
     been entered.
     This notice has important information about the case for creditors, debtors, and trustees, including information about
     the meeting of creditors and deadlines. Read both pages carefully.
     The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
     from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
     otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
     can be required to pay actual and punitive damages and attorney's fees.
     Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
     required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
     To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
     through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

     The staff of the bankruptcy clerk's office cannot give legal advice.

     Do not file this notice with any proof of claim or other filing in the case.


      1. Debtor's full name                      Bionica Inc.

      2. All other names used in the
         last 8 years

      3. Address                                 5112 Bailey Loop
                                                 McClellan, CA 95652

      4. Debtor's attorney                       Roderick L. MacKenzie                                        Contact phone: 916−448−6436
                                                 1107 Second Street, #330
                                                 Sacramento, CA 95814
         Name and address

      5. Bankruptcy Trustee                      Lisa A. Holder                                               Contact phone: 661−205−2385
                                                 3710 Earnhardt Dr
                                                 Bakersfield, CA 93306
         Name and address

      6. Bankruptcy clerk's office               Robert T Matsui United States Courthouse                     Hours: M−F 9:00 AM − 4:00 PM
                                                 501 I Street, Suite 3−200                                    www.caeb.uscourts.gov
                                                 Sacramento, CA 95814
         You may inspect all records filed in                                                                 Contact phone (916) 930−4400
         this case at this office or online at
         https://pacer.uscourts.gov.
                                                                                                              Date: 5/21/21

       7. Meeting of creditors                   June 16, 2021 at 10:00 AM                                     Location:

          The debtor's representative must       The meeting may be continued or adjourned to a later          By Telephone: 877−625−2034
          attend the meeting to be questioned    date. If so, the date will be on the court docket.            Passcode: 4146881#
          under oath. Creditors may attend,
          but are not required to do so.

                                                                                                                For more information, see page 2 >




    Official Form 309F2 (For Corporations or Partnerships under Subchapter V) Notice of Chapter 11 Bankruptcy Case                                         page 1
Filed 05/21/21                                                           Case 21-21751                                                                               Doc 13

     Debtor Bionica Inc.                                                                                                   Case number: 21−21751 − E − 11

      8. Proof of claim deadline                Deadline for filing proof of claim:                             Filing Deadline: 7/20/21
                                                For a governmental unit:                                        Filing Deadline: 11/8/21

                                                A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                                www.uscourts.gov, www.caeb.uscourts.gov, or at one of the Eastern District of California divisional offices. You
                                                may also complete a paperless proof of claim online at www.caeb.uscourts.gov/ElectronicClaims.aspx.

                                                Your claim will be allowed in the amount scheduled unless:

                                                        • your claim is designated as disputed, contingent, or unliquidated;
                                                        • you file a proof of claim in a different amount; or
                                                        • you receive another notice.
                                                If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                                file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may
                                                file a proof of claim even if your claim is scheduled.

                                                You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.

                                                Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                                claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                                For example, a secured creditor who files a proof of claim may surrender important non−monetary rights,
                                                including the right to a jury trial.

      9. Exception to discharge                 If § 523(c) applies to your claim and you seek to have it excepted form discharge, you must start a judicial
         deadline                               proceeding by filing a complaint by the deadline stated below.

         The bankruptcy clerk's office must     Deadline for filing the complaint: 8/16/21
         receive a complaint and any
         required filing fee by the following
         deadline.

     10. Creditors with a foreign                If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
         address                                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                 any questions about your rights in this case.

     11. Filing a Chapter 11                     Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
         bankruptcy case                         court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
                                                 and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                                 hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                                 is serving, the debtor will remain in possession of the property and may continue to operate its business.

     12. Discharge of debts                      Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                                 debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                                 debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                                 discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing a complaint and
                                                 paying the filing fee in the bankruptcy clerk's office by the deadline.

     13. Options to Receive Notices              Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can
         Served by the Clerk by                  register for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of
                                                 Court. Both options are FREE and allow the Clerk to quickly send you court−issued notices and orders by
         Email Instead of by U.S.                email.
         Mail




    Official Form 309F2 (For Corporations or Partnerships under Subchapter V) Notice of Chapter 11 Bankruptcy Case                                               page 2
